Citation Nr: 0606100	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-28 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals, fracture, left condyle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active military service from July 1967 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals, fracture, left condyle, evaluated as 0 percent 
disabling.  The veteran appealed the issue of entitlement to 
an initial compensable rating for his service-connected 
residuals, fracture, left condyle.  In September 2003, the RO 
increased the veteran's evaluation to 10 percent.  Since the 
RO's increase did not constitute a full grant of the benefit 
sought, the higher initial evaluation issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDING OF FACT

The veteran's residuals, fracture, left condyle, are 
productive of complaints of bilateral jaw pain and "frequent 
popping out of place," and an inter-incisal opening of 34 
millimeters.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected residuals, fracture, left condyle, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.150, Diagnostic Codes 9903, 
9904, 9905, 9908 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Evaluation

The veteran asserts that he is entitled to an initial rating 
in excess of 10 percent for service-connected residuals, 
fracture, left condyle.  No specific arguments have been 
made.  

The veteran's service medical records indicate that he 
sustained a fractured left condyle while trying to stop a 
fight in September 1969, and that he underwent a closed 
reduction with Ivy loops.  See 38 C.F.R. § 4.1.

In March 2002, the RO granted service connection for 
residuals, fracture, left condyle.  The RO evaluated this 
disability as 0 percent disabling (noncompensable), with an 
effective date of August 3, 2001 for service connection.  The 
veteran appealed the issue of entitlement to an initial 
compensable rating.  In September 2003, the RO increased the 
veteran's evaluation to 10 percent, with an effective date 
for the 10 percent rating of August 3, 2001.  Given the 
foregoing, the issue is entitlement to an initial evaluation 
in excess of 10 percent for service-connected residuals, 
fracture, left condyle.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Temporomandibular articulation is evaluated under the 
provisions of 38 C.F.R. § 4.150, Diagnostic Code (DC) 9905.  
Under DC 9905, a 10 percent rating is warranted for limited 
motion of the inter-incisal range, where motion is from 31 to 
40 mm.  A 20 percent rating is warranted for the limitation 
of motion is from 21 to 30 mm.  The Board notes that ratings 
for limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. Part 4.

The medical evidence consists of reports from Christine K. 
Hernandez, M.D., dated in 1996 (and a letter from Dr. 
Hernandez, received in August 2002), VA outpatient treatment 
reports, dated between 1999 and 2003, reports from Providence 
Memorial Hospital (PMH), dated between 2000 and 2003, and a 
VA examination report, dated in December 2002.  

The August 2002 letter from Dr. Hernandez shows that the 
veteran was treated for bilateral jaw pain and "frequent 
popping out of place."  An X-ray revealed temporomandibular 
joint arthropathy and osteoarthritis (left greater than 
right).  Dr. Hernandez indicated that this pathology was 
related to the veteran's inservice jaw injury.  An associated 
X-ray report is contained in the claims file.  

Other than a notation of TMJ (temporomandibular joint 
syndrome), in the PMH records, they do not contain any 
relevant findings.  The VA outpatient treatment reports do 
not contain any relevant findings.
 
The December 2002 VA examination report shows that the 
veteran complained of an occasional "pop in the left 
temporomandibular joint."  On examination, there was some 
hesitation in movement and he experienced some restrictions 
in opening, as well as lateral and protrusive excursions.  
There were no abnormal jaw sounds present.  Five teeth were 
noted to be missing (and to have been extracted after 
service).  The maximum opening was 44 millimeters (mm.) 
"with great effort," and "comfortable" opening to 34 mm.  
Lateral excursions and protrusive were limited to 5 mm. and 6 
mm. in each direction.  There was no mandible, maxilla, or 
hard palate bone loss.  The examiner noted that the 
temporomandibular joints appeared normal in radiographs in 
size and shape, although the veteran was restricted 
functionally.  The diagnosis was moderate temporomandibular 
joint dysfunction.  

The Board finds that an initial rating in excess of 10 
percent under DC 9905 is not warranted.  There is no evidence 
to show that the veteran's jaw disability is productive of 
the limitation of motion of the inter-incisal range of at 
least 30 mm.  Therefore, the Board finds that the criteria 
for a higher rating under DC 9905 have not been met, and that 
the preponderance of the evidence is against the claim.

A initial rating in excess of 10 percent is not warranted 
under any other potentially applicable diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Briefly stated, as there is no evidence of nonunion of the 
mandible, a malunion of the mandible with severe 
displacement, or a bilateral loss of a side of the condyloid 
process, a rating in excess of 10 percent is not warranted 
under 38 C.F.R. § 4.150, DCs 9903, 9904, or 9908.  

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 see 
also VAGCOPPREC 9-98 (Aug. 14, 1998).  In this case, a rating 
in excess of 10 percent is not warranted on the basis of 
additional functional loss due to pain and weakness.  When 
the range of motion in the veteran's jaw is considered 
together with the evidence (or lack thereof) of such symptoms 
as laxity, incoordination, atrophy, or other neurological 
impairment, the Board finds that the record does not show 
that the veteran's functional loss due to his service-
connected    disability impairs him to such a degree that he 
has the equivalent of the criteria as required for a rating 
in excess of 10 percent.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that this issue arose after the grant of service 
connection in March 2002.  Prior to the grant of service 
connection, a VCAA notice was sent in January 2002.  Under 
the circumstances, a separate VCAA notice as to this claim is 
not required.  See VAOPGCPREC 8-2003 (December 22, 2003) (if, 
in response to notice of its decision on a claim for which VA 
has already given section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  Despite this, the RO sent the appellant a 
notice letter in October 2003, (hereinafter "VCAA 
notification letter") that informed him of the type of 
information and evidence necessary to support his claim.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), he was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain, and to 
complete an authorization (VA Form 21-4142) for all evidence 
that he desired VA to attempt to obtain.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded a VA examination covering the disorder on appeal.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

An initial rating in excess of 10 percent for service-
connected residuals, fracture, left condyle, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


